            Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 1 of 27




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

GRACELYNN L. HOWARD,                        )
                                            )
                         Plaintiff,         )                   CIVIL ACTION
                                            )
v.                                          )                   No. 18-2636-KHV
                                            )
WALMART, INC.,                              )
                                            )
                         Defendant.         )
____________________________________________)

                               MEMORANDUM AND ORDER

        On November 23, 2018, Gracelynn L. Howard sued Walmart, Inc., alleging that defendant

discriminated against her based on disability, failed to make reasonable accommodations and

retaliated against her for seeking such accommodations and taking medical leave.1 Pretrial Order

(Doc. #26) filed November 5, 2019. Plaintiff brings her claims under the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., and the Family and Medical Leave Act

(“FMLA”), 29 U.S.C. § 2601 et. seq. Id. This matter is before the Court on Defendant’s Motion

For Summary Judgment (Doc. #27) filed December 2, 2019. For the reasons stated below, the

Court sustains defendant’s motion in part.

                                      Factual Background

        The following facts are uncontroverted or, where controverted, viewed in the light most

favorable to plaintiff.




        1
             Plaintiff originally asserted claims for race and age discrimination, which she later
withdrew. Pretrial Order (Doc. #26) at 2.
         Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 2 of 27




I.     Walmart Disciplinary Process

       In 2007, plaintiff became a pharmacy manager at defendant’s Neighborhood Market in

Shawnee, Kansas.      During plaintiff’s employment, defendant maintained a policy called

“Coaching for Improvement,” which detailed levels of disciplinary action. Under this policy, an

employee’s first disciplinary event was called a First Writing coaching, and it remained active on

the employee’s record for 12 months. If defendant formally disciplined an employee a second

time within 12 months of the First Written coaching, the second disciplinary event was called a

Second Written coaching. If defendant formally disciplined an employee a third time within 12

months of the First Written coaching, the third disciplinary event was called a Third Written

coaching. If defendant formally disciplined an employee a fourth time within 12 months of the

First Written coaching, the employee was subject to termination.

II.    First Accommodation Request (Chair)

       Since 2014, plaintiff used a chair at work to alleviate back pain. On November 22, 2016,

plaintiff’s supervisor, Mike Unruh, instructed her to file a medical accommodation form which

documented her need to use the chair. On January 9, 2017, plaintiff’s physician completed her

accommodation request form, and plaintiff sent it to defendant the same day. The form requested

that while in the pharmacy, plaintiff be able to use a high back stool or a chair with a back, and

that defendant provide automated shutters for the pharmacy windows. In February of 2017, Caleb

Magee replaced Unruh as plaintiff’s supervisor.

       On February 2, 2017, defendant received plaintiff’s request.         On March 13, 2017,

defendant granted plaintiff’s request for a chair and denied her request for automated shutters, but

stated that plaintiff could ask another pharmacy employee or store associate to open and close the




                                                -2-
               Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 3 of 27




shutters. On the same day, pursuant to her accommodation request, plaintiff received a chair with

a back that satisfied her accommodation needs.

           At times, plaintiff asked members of the pharmacy staff or store associates to raise and

lower the shutters for her. At other times, such as when her staff was gone, she had difficulty

finding someone in the store to help with the shutters, which forced her to do it herself.

III.       FMLA Leave Of Absence And First Written Coaching

           On June 21, 2017, plaintiff began a leave of absence for surgery to relieve pain in her back

and hip. During plaintiff’s leave, Magee put Anne Kaufman Pickens in charge of plaintiff’s duties.

Pickens told Magee that she had no experience as a manager and did not know what the job

entailed. Pickens received approximately three hours of training for the pharmacy manager

position. While acting as pharmacy manager, Pickens did not receive the credentials necessary to

perform all duties required for that position, which left certain tasks for plaintiff to complete when

she returned. Magee testified that Pickens’ performance was “below average.”

           While plaintiff was on leave, Magee asked plaintiff to come into the pharmacy to do the

“pharmacist in charge change inventory.”2 Magee also called and texted plaintiff on multiple

occasions to ask when she would return to work. Plaintiff’s coworkers told her that Magee had

asked them the same, and that Magee was angry and frustrated that she had not returned.

           On September 14, 2017, plaintiff returned to work. Because defendant had already set

work schedules, the pharmacy had an extra pharmacist on duty when plaintiff returned. Magee

instructed plaintiff that for time being, she should let the other pharmacists fill patient prescriptions




           2
                   The parties do not explain what the “pharmacist in charge change inventory”
entails.


                                                   -3-
            Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 4 of 27




while she got up to date on paperwork, training and other managerial duties. When she returned,

plaintiff continued to utilize a chair.

        Pickens testified that when plaintiff returned, Magee was hostile toward plaintiff, often

“chewed [her] out” and acted like plaintiff should be punished for taking a leave of absence.

Pickens Deposition (Doc. #33-4) filed January 6, 2020 at 9, 18. According to Pickens, Magee

“requir[ed] things from [plaintiff] and [wrote] her up for things that he did not . . . write up other

pharmacists for.” Id. at 9. Moreover, Pickens testified that plaintiff’s workload increased when

she returned, which was the result of inadequate staffing and defendant’s policy change regarding

cardboard boxes.3 To complete her work, plaintiff had to come in during her days off, and she

was at the pharmacy “all the time.” Id. at 11. Plaintiff testified that when she returned from leave,

she received increased oversight and scrutiny from Magee. Previously, she was left alone to

manage the pharmacy. Within the first week after she returned to work, Magee began issuing

particular directives.

        On September 29, 2017, Magee gave plaintiff a First Written coaching — her second write-

up since she began working for defendant in 2007. Plaintiff’s First Written coaching noted the

following performance issues: (1) being late to work three times within a week, (2) failing to timely

secure high-level drugs when the pharmacy received them, (3) pharmacy cleanliness, (4) using an

improper procedure while preparing immunization paperwork, (5) failing to timely shred sensitive

documents, (6) failing to bring the pharmacy up to date on pulling and processing out-of-date or

expired prescriptions, (7) failing to count the drugs in the pharmacy every day and (8) a complaint

from a patient.




        3
              As best the Court can ascertain, defendant implemented a “no cardboard rule,”
which required the pharmacists to transition their storage into plastic totes.


                                                 -4-
         Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 5 of 27




       During plaintiff’s meeting with Magee, she disputed the coaching, tried to explain that

many of the deficiencies were related to omissions by her staff, and said that she was having trouble

getting staff to follow her directions. Magee did not let plaintiff explain or provide additional

information about her alleged wrongdoings, however, and he did not punish anyone besides

plaintiff for the alleged failures. Moreover, Magee instructed plaintiff that from then on, she

needed his permission to issue coachings to her staff. Plaintiff had previously had the authority to

manage her staff as she saw appropriate, including issuing coachings. Magee denied multiple

requests by plaintiff to discipline her staff. On one occasion, Magee denied plaintiff’s request to

discipline Pickens for tardiness, stating that “sometimes it just falls on your shoulders.” Howard

Deposition (Doc. #33-1) at 5. On another occasion, plaintiff spoke with Magee about a significant

number of complaints that she had received about staff pharmacist Seth Ruder’s attitude and

demeanor toward customers, but Magee insisted “[t]hat’s just how Seth is.”

       In the past, plaintiff had made mistakes similar to those specified in her First Written

coaching, but management had not disciplined her for doing so. With respect to counting the

drugs, plaintiff testified that on multiple occasions, she was unable to complete the daily “need to

counts” because the pharmacy was too busy or she was short-staffed, and that Magee had never

disciplined her for it. Similarly, management had never disciplined plaintiff for pharmacy

cleanliness even though her previous annual reviews mentioned clutter in the pharmacy.

       With respect to plaintiff’s alleged tardiness, Magee based his allegation on when plaintiff

deactivated the alarm. Plaintiff explained to Magee, however, that she actually arrived at work on

time, and that she did not deactivate the alarm until she had completed several tasks that are

required prior to deactivation.




                                                -5-
        Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 6 of 27




IV.    Second Accommodation Request (Schedule Change)

       Prior to her leave, plaintiff had never worked 12.5-hour shifts on back-to-back days. When

she returned to work in September of 2017, defendant had changed the schedules for all

pharmacists, and the new schedules included 12.5-hour shifts on consecutive days. Plaintiff’s

schedule had her working 12-hour shifts on consecutive days once every six weeks. Plaintiff

testified that her capacity to work 12.5-hour shifts on consecutive days depended on whether such

a back-to-back occurred in combination with four consecutive workdays. She did not think that

she could work on four consecutive days if it included back-to-back 12-hour shifts.

       Upon her return, plaintiff asked Magee to change her schedule so that she would not have

to work 12.5 hour shifts on as many consecutive days. Magee denied her request, insisting that

the new schedule “is what we’re working with.” Howard Deposition (Doc. #33-1) at 26. From

this request until defendant terminated plaintiff’s employment, plaintiff worked 12.5 hour shifts

on consecutive days once every six weeks. Each time plaintiff worked 12.5 shifts on back-to-back

days, she had worked full days on the preceding two days.

V.     Second Written Coaching

       For purposes of tracking prescription accuracy, the pharmacy created input reports and

plans of action. The pharmacists who worked the weekend shifts (including plaintiff) were

responsible for submitting input reports. By December 1, 2017, Magee had communicated to

plaintiff that he expected the pharmacy to submit input reports by the close of business each

Monday, and the input plans of action by each Wednesday. On February 13, 2018, Magee gave

plaintiff a Second Written coaching, which noted that over a six-week period, the pharmacy had

failed five times to submit weekly accuracy results and had failed three times to submit weekly

plans of action. During plaintiff’s meeting with Magee, she disputed the coaching. Magee did not




                                               -6-
           Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 7 of 27




let her explain, however, or provide additional information about her alleged wrongdoings. After

the Second Written coaching, Magee denied plaintiff’s request to issue coachings to two staff

members who had failed to adequately perform their duties, and Magee did not discipline them.

VI.    Third Written Coaching

       Pursuant to pharmaceutical regulations, pharmacists had to complete training to conduct

in-store patient finger-prick blood testing, and they had to maintain a pharmacy binder to show

that they were certified to do so. Magee required the pharmacists to complete the training and

binder by March 8, 2018. By that deadline, Magee had not received any confirmation that plaintiff

had completed either. In fact, plaintiff had completed the training, but she did not immediately

receive the physical certificate because the link did not work. On March 17, 2018, Magee issued

plaintiff her Third Written coaching, which noted that plaintiff had not completed pharmacist

training or prepared for point-of-care testing. During plaintiff’s meeting with Magee, she disputed

the coaching. Again, Magee did not let her explain or provide additional information about her

alleged wrongdoings.

VII.   Termination Of Plaintiff’s Employment

       As pharmacy manager, plaintiff was responsible for preparing for an annual pharmacy

inventory, which a third party would conduct on June 25, 2018. Plaintiff was not scheduled to

work from June 22 through June 24, 2018, and she did not tell Ruder (the staff pharmacist on duty)

that the annual inventory was scheduled for June 25. On June 24, 2018, Magee arrived at the

pharmacy for a pre-inventory walkthrough, and Ruder stated that he did not know about the

upcoming inventory. Magee found that pharmaceutical bottles were not properly placed, and pre-

count sheets and amber vial reports were not complete.4 That day, Magee texted plaintiff and ask



       4
               “Amber vials” refer to the pill bottles in which the pharmacists put prescriptions.


                                                -7-
           Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 8 of 27




whether she had gone through the amber vial report. Plaintiff responded that she could not turn

some of the vials back on.5 On July 2, 2018, Magee terminated plaintiff’s employment for failing

to prepare the pharmacy for inventory, which constituted a fourth disciplinary event within

12 months.

       On August 14, 2018, plaintiff filed a charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”). On November 23, 2018, plaintiff sued Walmart, Inc.,

alleging that defendant discriminated against her based on disability, failed to make reasonable

accommodations and retaliated against her for seeking reasonable accommodations and taking

medical leave. She sues under the ADA and FMLA.

                                         Legal Standards

       Summary judgment is appropriate if the pleadings, depositions, answers to interrogatories

and admissions on file, together with the affidavits, if any, show no genuine issue as to any material

fact and that the moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(c);

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986); Hill v. Allstate Ins. Co., 479 F.3d 735,

740 (10th Cir. 2007). A factual dispute is “material” only if it “might affect the outcome of the

suit under the governing law.” Liberty Lobby, 477 U.S. at 248. A “genuine” factual dispute

requires more than a mere scintilla of evidence in support of a party’s position. Id. at 252.




       5
                Plaintiff testified that “turned back on” means that a prescription had been filled,
but returned to stock because the customer had not picked it up. In these instances, the pharmacist
placed a separate label on the amber vial so that it would show up in the vial report for inventory
purposes. If a vial remained on the shelf for a certain amount of time, however, the system did not
allow the pharmacist to reenter it — or “turn it back on.” In these cases, plaintiff used a
“workaround” by manually writing the price on the amber vials so that the inventory would count
the value of those prescriptions. In the past, plaintiff used that workaround, for which she had
never been disciplined.


                                                 -8-
         Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 9 of 27




       The moving party bears the initial burden of showing the absence of any genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Nahno-Lopez v. Houser, 625

F.3d 1279, 1283 (10th Cir. 2010). Once the moving party meets its burden, the burden shifts to

the nonmoving party to demonstrate that genuine issues remain for trial as to those dispositive

matters for which she carries the burden of proof. Applied Genetics Int’l, Inc. v. First Affiliated

Sec., Inc., 912 F.2d 1238, 1241 (10th Cir. 1990); see Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 586-87 (1986). To carry their burden, the nonmoving party may not

rest on its pleadings but must instead set forth specific facts supported by competent evidence.

Nahno-Lopez, 625 F.3d at 1283.

       The Court views the record in the light most favorable to the nonmoving party. Deepwater

Invs., Ltd. v. Jackson Hole Ski Corp., 938 F.2d 1105, 1110 (10th Cir. 1991). It may grant summary

judgment if the nonmoving party’s evidence is merely colorable or is not significantly probative.

Liberty Lobby, 477 U.S. at 250-51. In response to a motion for summary judgment, parties cannot

rely on ignorance of facts, speculation or suspicion, and may not escape summary judgment in the

mere hope that something will turn up at trial. Conaway v. Smith, 853 F.2d 789, 794 (10th Cir.

1988). The heart of the inquiry is “whether the evidence presents a sufficient disagreement to

require submission to the jury or whether it is so one-sided that one party must prevail as a matter

of law.” Liberty Lobby, 477 U.S. at 251-52.

                                             Analysis

       Plaintiff claims that defendant violated the ADA by discriminating against her based on

disability, failing to make reasonable accommodations and retaliating against her for requesting

such accommodations. Plaintiff also claims that defendant violated the FMLA by retaliating




                                                -9-
          Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 10 of 27




against her for taking medical leave. Defendant seeks summary judgment on each of plaintiff’s

claims.

I.        ADA Claims

          A.     Exhaustion Of Administrative Remedies

          As a threshold matter, defendant asserts that plaintiff cannot base her ADA claims on her

First Written coaching because she failed to timely file a discrimination charge for this allegedly

adverse employment action.

          To recover under the ADA, plaintiff must file a discrimination charge within 300 days of

the alleged unlawful employment action.6        42 U.S.C. § 2000e-5(e). Accordingly, plaintiff

generally may not sue “based upon claims that were not part of a timely-filed EEOC charge.”

White v. CertainTeed Corp., No. 17-2262-DDC, 2019 WL 2085671, at *10 (D. Kan.

May 13, 2019) (citations omitted). Under the ADA, each discrete incident of discrimination

constitutes its own “unlawful employment action.” Id. Plaintiff must therefore file an EEOC

charge within 300 days of a discrete incident of discrimination in order to preserve her claim based

on that incident. Id.

          Under the continuing violation doctrine, however, plaintiff can assert a claim based on

incidents which occurred outside of the 300-day window when she “seeks redress for injuries

resulting from a series of separate acts that collectively constitute one unlawful act.” Hamer v.

City of Trinidad, 924 F.3d 1093, 1098 (10th Cir.), cert. denied sub nom. City of Trinidad, Colo. v.

Hamer, 140 S. Ct. 644 (2019) (citations omitted). In other words, one violation continues when




          6
               In states where a state agency has authority to investigate employment
discrimination (“deferral states”), the ADA requires claimants to file a charge of discrimination
within 300 days of the alleged unlawful employment practice. Schmidt v. GPI-KS-SB, LLC,
No. 13-2381-KHV, 2014 WL 5431157, at *4 (D. Kan. Oct. 27, 2014). Kansas is a deferral state.


                                                -10-
        Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 11 of 27




“the conduct as a whole can be considered a single course of conduct.” Id. This contrasts with

discrete acts, which are easily identifiable and individually actionable. Croy v. Cobe Labs., Inc.,

345 F.3d 1199, 1202 (10th Cir. 2003). Plaintiff cannot assert claims based on such discrete acts if

they fall outside the limitations period, “even if they are related to those occurring within the

period.” Id.

       Here, plaintiff filed her charge of discrimination on August 14, 2018. Accordingly, she

cannot assert ADA claims based on discrete acts which occurred prior to October 18, 2017.

Although plaintiff received her First Written coaching on September 29, 2017, she argues that she

can seek relief based on this incident because it does not constitute a discrete action. According

to plaintiff, her First Written coaching “instead was part of [a] pattern of discrimination

culminating in Plaintiff’s termination,” which the Court should evaluate “as though it were a

hostile work environment claim.” Plaintiff’s Opposition To Defendant’s Motion For Summary

Judgment (Doc. #33) at 50. In support, plaintiff cites Croy, in which an employee claimed that

her employer had established a “glass ceiling” on the advancement of female employees. Croy,

345 F.3d at 1203. Even though the employee had not expressly pleaded her claim as such, the

Tenth Circuit concluded that it was “more akin to a hostile work environment claim than a discrete

act claim” because the employee had alleged that “there was a continuous failure to promote her,

which did not involve discrete acts that could or should have triggered any obligation” to file a

discrimination charge. Id.

       The continuing violation doctrine does not apply to plaintiff’s claims. In the context of the

continuing violation doctrine, both the Supreme Court and the Tenth Circuit have expressly

addressed the difference between discrete acts and a hostile work environment. In contrast to

discrete acts, which are “easily identifiable and individually actionable,” Croy, 345 F.3d at 1203,




                                               -11-
        Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 12 of 27




a hostile work environment by its “very nature involves repeated conduct,” and “cannot be said to

occur on any particular day.” Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 115 (2002).

A hostile work environment instead “occurs over a series of days or perhaps years and, in direct

contrast to discrete acts, a single act of harassment may not be actionable on its own.” Id.

       Here, plaintiff asserts claims which are based on particular discrete acts — not a general

hostile work environment. That is, in contrast to the claims in Croy, plaintiff has not established

a continuous unlawful act which transpired over a period of time. Croy, 345 F.3d at 1203

(continuous failure to promote which did not involve discrete acts). She instead bases her claims

on four “easily identifiable and individually actionable” discrete acts: three written coachings and

the termination of her employment. The first of these discrete acts — her First Written coaching

— occurred more than 300 days before she filed her charge of discrimination. Accordingly,

plaintiff cannot assert ADA claims based on this discrete act.

       This ruling does not preclude the Court from considering the First Written coaching as

background in support of plaintiff’s timely claims. Nat’l R.R. Passenger Corp., 536 U.S. at 113

(employee can use prior acts as background evidence in support of timely claims).

       B.      Disability Discrimination

       Plaintiff claims that defendant discriminated against her based on disability when it issued

her Second and Third Written coachings7 and later terminated her employment. Defendant asserts

that as a matter of law, such actions did not constitute discrimination.

       The ADA prohibits discrimination based on disability in regard to “job application

procedures, the hiring, advancement, or discharge of employees, employee compensation, job



       7
               Plaintiff also claims that defendant discriminated against her when it issued her
First Written coaching. As the Court explained above, however, plaintiff’s discrimination claim
cannot be based on her First Written coaching.


                                                -12-
        Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 13 of 27




training, and other terms, conditions, and privileges of employment.” 42 U.S.C. § 12112(a).

Absent direct evidence of discrimination, the Court applies the burden-shifting analysis from

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Under this framework, plaintiff must

first establish a prima facie of discrimination. E.E.O.C. v. C.R. England, Inc., 644 F.3d 1028,

1038 (10th Cir. 2011). If she does so, the burden shifts to defendant to articulate a legitimate,

nondiscriminatory reason for its actions. Id. If it does so, the burden shifts back to plaintiff to

show that defendant’s reasons were merely a pretext for discrimination. Id.

       Here, defendant asserts that as a matter of law, (1) plaintiff has not established a prima

facie case of discrimination, (2) it had legitimate, nondiscriminatory reasons for its actions and

(3) those reasons were not pretextual.

               1.      Prima Facie Case

       Defendant asserts that as a matter of law, plaintiff has not established a prima facie of

discrimination.

       Under the ADA, to establish a prima facie of discrimination, plaintiff must show that

(1) she is disabled, (2) she is qualified, with or without reasonable accommodation, to perform the

essential functions of her job and (3) defendant discriminated against her based on that disability.

Id. at 1037–38. With respect to the third prong, plaintiff establishes discrimination by showing

that she suffered adverse employment action under circumstances which give rise to an inference

that the action was based on disability. Smothers v. Solvay Chems., Inc., 740 F.3d 530, 544 (10th

Cir. 2014).

       Here, defendant challenges the causation element of plaintiff’s prima facie case.

Specifically, defendant asserts that plaintiff has not shown that any of its alleged adverse

employment actions (her final two written coachings or her termination) were based on disability.




                                               -13-
        Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 14 of 27




According to defendant, the record does not contain any evidence that plaintiff’s disability caused

the adverse employment actions, and the Court cannot infer causation based on temporal proximity

because it became aware of plaintiff’s disability in February of 2017, but it did not issue the Second

Written coaching until February 13, 2018.

       The record creates a genuine issue of material fact whether plaintiff’s final two coachings

and her termination occurred “under circumstances which give rise to an inference” of disability

discrimination. Because the record contains other evidence of causation, the fact that defendant

committed its first cognizable adverse employment action approximately a year after it discovered

plaintiff’s disability does not entitle it to judgment as a matter of law. Notably, plaintiff began her

medical leave on June 21, 2017, and did not return until September 14, 2017. Thus, plaintiff was

not actually at work for approximately three months during this period. Even during her leave,

Magee called and texted plaintiff on multiple occasions to ask when she would return to work, and

coworkers informed her that Magee was angry and frustrated that she had not returned. When

plaintiff did return, Magee met her almost immediately with increased oversight, heavier scrutiny

and general hostility. Pickens testified that Magee was hostile toward plaintiff and often “chewed

[her] out.” Pickens Deposition (Doc. #33-4) at 9. Moreover, prior to her leave, plaintiff was left

alone to manage the pharmacy, but within the first week of her return, Magee began issuing

specific directives. According to Pickens, Magee “requir[ed] things from [plaintiff] and [wrote]

her up for things that he did not . . . write up other pharmacists for.” Id. On September 29, 2017

— approximately two weeks after returning — Magee issued plaintiff her First Written coaching.

Plaintiff attempted to dispute the allegations and explain that many of the deficiencies were the

result of staff ignoring her directions. In response, Magee actually took away plaintiff’s authority

to discipline her staff, and did not discipline them himself. Defendant then disciplined plaintiff




                                                 -14-
         Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 15 of 27




again on February 13, 2018 (Second Written coaching) and on March 17, 2018 (Third Written

coaching), and ultimately fired her on July 2, 2018.

        In total, after discovering plaintiff’s disability in February of 2017, defendant disciplined

her three times until it ultimately fired her on July 2, 2018. Her only prior discipline came in 2009.

Stated differently, defendant had only disciplined plaintiff once over the course of approximately

ten years, but after discovering plaintiff’s disability, it did so four times in a little over a year. This

record creates a genuine issue of material fact whether the adverse employment actions at issue

(Second and Third Written coachings and termination) occurred “under circumstances which give

rise to an inference” of disability discrimination.

                2.      Nondiscriminatory Reasons

        Defendant asserts that as a matter of law, it had legitimate, nondiscriminatory reasons for

the adverse employment actions at issue.

        As the Court explained above, once plaintiff establishes a prima facie case of

discrimination, the burden shifts to defendant to articulate a legitimate, nondiscriminatory reason

for its actions. C.R. England, 644 F.3d at 1038. Here, defendant asserts that plaintiff’s coachings

and termination were based on a variety of performance issues. Specifically, (1) as noted in the

Second Written coaching, over a six-week period, the pharmacy had failed five times to submit

weekly accuracy results and had failed three times to submit weekly plans of action; (2) as noted

in the Third Written coaching, plaintiff had not completed pharmacist training or prepared for

point-of-care testing; and (3) as noted in her termination documents, plaintiff failed to prepare the

pharmacy for inventory inspection.




                                                   -15-
         Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 16 of 27




        Plaintiff does not dispute that if true, these are legitimate, nondiscriminatory reasons for

the adverse employment actions in question. Defendant has satisfied its burden of production on

this issue.

               3.      Pretext

        Defendant asserts that as a matter of law, plaintiff has not shown that defendant’s

legitimate, nondiscriminatory reasons for the adverse employment actions at issue were pretextual.

As the Court explained above, once defendant proffers legitimate, nondiscriminatory reasons for

its actions, the burden shifts back to plaintiff to show that defendant’s reasons are merely a pretext

for discrimination. Id. Plaintiff can establish pretext by showing that defendant’s proffered

reasons for its actions are “so incoherent, weak, inconsistent, or contradictory that a rational

factfinder could conclude [that they are] unworthy of belief.” Johnson v. Weld Cty., Colo., 594

F.3d 1202, 1211 (10th Cir. 2010) (citations omitted).

        Based largely on the evidence which the Court detailed above, defendant is not entitled to

judgment as a matter of law on this issue. Specifically, the evidence shows that Magee began to

exhibit his frustration with plaintiff during her medical leave, which began just a few months after

defendant discovered her disability. When she returned to work, Magee almost immediately

subjected plaintiff to increased oversight and harsher scrutiny until he issued the Second and Third

Written coachings and ultimately terminated her employment. In sum, after discovering plaintiff’s

disability, defendant disciplined her four times in a little over a year, which contrasts starkly with

the single discipline that she had received in the prior ten years. Based on this evidence, a

reasonable jury could find that defendant’s legitimate, nondiscriminatory reasons for its actions

(performance issues) were a pretext for disability discrimination. The Court therefore overrules

defendant’s motion on this issue.




                                                -16-
        Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 17 of 27




       B.      Failure To Accommodate

       Plaintiff claims that defendant rejected her request for a change in schedule so that she

could work fewer consecutive 12.5-hour shifts.8 Defendant asserts that it is entitled to summary

judgment on plaintiff’s claim that it rejected her request for a reasonable accommodation.

       Under the ADA, discrimination includes not making reasonable accommodations “to the

known physical or mental limitations of an otherwise qualified individual with a disability” unless

the employer shows that “the accommodation would impose an undue hardship on the operation

of [its] business.” 42 U.S.C. § 12112(b)(5)(A). To assess a failure to accommodate claim, the

Court applies a modified burden-shifting analysis. Punt v. Kelly Servs., 862 F.3d 1040, 1050 (10th

Cir. 2017). Under this analysis, plaintiff must first establish a prima facie case by showing that

(1) she is disabled under the ADA, (2) she is a qualified individual under the ADA and (3) she

requested a plausibly reasonable accommodation and defendant failed to reasonably accommodate

her. Id. If plaintiff does so, the burden shifts to defendant to either rebut the prima facie case or

establish an affirmative defense. Id. If it does so, plaintiff must rehabilitate her prima facie case

or establish a genuine dispute regarding any affirmative defense. Id.

       Here, defendant asserts that as a matter of law, plaintiff has not established a prima facie

case because her request was both insufficient and unreasonable. Defendant first argues that




       8
                Plaintiff concedes that defendant accommodated her request for a chair, and
therefore withdraws any failure to accommodate claim based on this request. Plaintiff’s
Opposition To Defendant’s Motion For Summary Judgment (Doc. #33) at 48 n.4. Moreover,
plaintiff apparently abandons any failure to accommodate claim based on her request for
automated shutters in the pharmacy. In defendant’s summary judgment motion, it asserts that it is
entitled to judgment as a matter of law on this claim. In response, plaintiff does not mention this
claim, and instead exclusively focuses on her request for a schedule change. Accordingly,
defendant is entitled to summary judgment on this issue.


                                                -17-
        Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 18 of 27




plaintiff’s request for a schedule change was insufficient because she did not expressly delineate

her desired schedule or specify how long she would need to maintain that schedule.

       This argument is unpersuasive. The ADA imposes on employers a good-faith duty to

engage with their employees “in an interactive process to identify a reasonable accommodation.”

Purewal v. T-Mobile USA, Inc., No. 17-2595-JTM, 2019 WL 4805994, at *9 (D. Kan.

Oct. 1, 2019) (citations omitted). This duty begins when a qualified employee informs her

employer of a disability and communicates her desire for accommodation. Id. This interactive

process “encourages employers and employees to work together to identify the employee’s precise

limitations and discuss accommodations which might enable the employee to continue working.”

Valdez v. McGill, 462 F. App’x 814, 819 (10th Cir. 2012). An employer who fails to adequately

engage in an interactive process “risks not discovering a means by which an employee’s disability

could have been accommodated and thereby increases the chance that it will be found to have

violated the ADA.” Purewal, 2019 WL 4805994, at *9 (citations omitted).

       Here, the record reveals a genuine issue of material fact whether defendant engaged in a

good-faith interactive process to identify a reasonable accommodation when plaintiff requested an

accommodation in her work schedule. Magee immediately rejected plaintiff’s request without

serious discussion about possible accommodations, stating that her new schedule was “what we’re

working with.” Howard Deposition (Doc. #33-1) at 26. Thus, even if plaintiff’s initial request did

not contain the particular details which defendant now demands, defendant was apparently

uninterested in the particulars of that request when she made it, which eliminated any possibility

of finding a feasible solution. Defendant’s ADA duty to engage in a good-faith discussion about




                                              -18-
        Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 19 of 27




accommodations prevents defendant from abruptly rejecting plaintiff’s request and then claiming

that the request was not specific enough.9

       Defendant next argues that as a matter of law, plaintiff’s request for a schedule change was

unreasonable. Under the ADA, “reasonable accommodation” means:

       (i) Modifications or adjustments to a job application process that enable a qualified
       applicant with a disability to be considered for the position such qualified applicant
       desires; or

       (ii) Modifications or adjustments to the work environment, or to the manner or
       circumstances under which the position held or desired is customarily performed,
       that enable an individual with a disability who is qualified to perform the essential
       functions of that position; or

       (iii) Modifications or adjustments that enable a covered entity’s employee with a
       disability to enjoy equal benefits and privileges of employment as are enjoyed by
       its other similarly situated employees without disabilities.

29 C.F.R. § 1630.2(o)(1). A reasonable accommodation may include job restructuring and part-

time or modified work schedules. 42 U.S.C. § 12111(9)(B); 29 C.F.R. § 1630.2(o)(2). To

determine whether a requested accommodation is reasonable, the Court looks to “the facts of each

case, taking into consideration the particular individual’s disability and employment position.”

Punt, 862 F.3d at 1050 (citations omitted).

       Here, defendant asserts that plaintiff’s schedule change was unreasonable because it was

unnecessary. Specifically, defendant argues that to enjoy the same privileges and benefits of

employment as her non-disabled counterparts, plaintiff did not need to change her schedule

because she was capable of working the existing schedule (12.5-hour shifts on consecutive days




       9
                Defendant dedicates a single sentence in a footnote to the issue of its duty to engage
in a good-faith discussion about plaintiff’s accommodation request, asserting in conclusory fashion
that “no such engagement was necessary because it would have been futile.” Defendant’s Reply
Memorandum In Support Of Motion For Summary Judgment (Doc. #34) filed January 21, 2020 at
21 n.8. Absent further explanation, the Court cannot address this argument.


                                                -19-
        Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 20 of 27




once every six weeks). In support, defendant points to portions of plaintiff’s deposition where she

states that although not ideal, she could have worked 12.5-hour shifts on consecutive days once

every four weeks. Because her existing schedule only required her to work 12.5-hour shifts on

consecutive days once every six weeks, defendant argues that plaintiff received a better schedule

than she actually needed. In other words, because she was capable of working a more arduous

schedule than she actually had at the time, she did not need the requested change. Accordingly, as

a matter of law, her request was unreasonable.

       Defendant’s argument that it essentially did plaintiff a favor by rejecting her

accommodation request is not persuasive, and it does not entitle defendant to judgment as a matter

of law. When plaintiff saw her existing schedule (12.5-hour shifts on consecutive days once every

six weeks), she asked defendant to reduce the frequency with which she would have to work 12.5-

hour shifts on consecutive days. As the Court explained above, Magee outright rejected plaintiff’s

request without further discussion. In other words, plaintiff did not actually request to work 12.5-

hour shifts on consecutive days once every four weeks. Indeed, that was exactly defendant’s

grievance above: plaintiff did not provide enough specifics about her request. Accordingly,

contrary to defendant’s assertion, plaintiff’s request would not have necessarily “increased the

frequency of such consecutive shifts” — defendant does not know what plaintiff’s precise request

was because defendant refused to discuss it. Defendant’s Motion For Summary Judgment

(Doc. #27) at 28 (emphasis in original).

       Defendant also mischaracterizes plaintiff’s testimony. She never testified that regardless

of the circumstances, she was capable of working 12.5-hour shifts on consecutive days once every

four weeks. She stated that her capacity to work 12.5-hour shifts on consecutive days depended

on whether such a back-to-back occurred in combination with four consecutive workdays.




                                                 -20-
        Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 21 of 27




Specifically, she could not work four consecutive days if it included back-to-back 12-hour shifts.

Because Magee rejected her request to change her schedule, this is exactly what plaintiff ultimately

had to do: she worked 12.5 hour shifts on consecutive days once every six weeks, and each time

she did so, she had worked full days on the preceding two days. Accordingly, defendant has not

shown that as a matter of law, plaintiff did not need the requested change. As a result, defendant’s

argument that plaintiff’s request was unreasonable collapses. The record creates a genuine issue

of material fact whether plaintiff’s requested accommodation was reasonable. The Court therefore

overrules defendant’s motion on this issue.10

       C.      Retaliation

       Plaintiff claims that defendant retaliated against her for requesting a backed chair and a

change in her schedule. She claims that these requests were the reasons that defendant issued her

Second and Third coachings and later terminated her employment. Defendant asserts that it is

entitled to summary judgment on plaintiff’s claim that it retaliated against her for engaging in

protected activity under the ADA.



       10
                In its reply, defendant argues that plaintiff cannot base her claim of failure to
accommodate on a request to not work 12.5-hour shifts on consecutive days if such a back-to-back
fell within four consecutive days of work. Defendant argues that plaintiff’s complaint only alleges
that she requested to not work back-to-back 12.5-hour shifts, and that it says nothing about working
four days in a row. The pretrial order — not plaintiff’s complaint — measures the dimensions of
the lawsuit. Youren v. Tintic Sch. Dist., 343 F.3d 1296 (10th Cir. 2003); see also Fed. R. Civ. P.
16(d) (pretrial order controls unless court modifies). The Court liberally construes the pretrial
order to “cover any of the legal or factual theories that might be embraced by [its] language.”
Trujillo v. Uniroyal Corp., 608 F.2d 815, 818 (10th Cir. 1979); see also Cortez v. Wal-Mart Stores,
Inc., 460 F.3d 1268, 1276 (10th Cir. 2006) (primary purpose of pretrial order is to avoid surprise
by requiring parties to “fully and fairly disclose their views as to what the real issues of the trial
will be”).
        Here, defendant asks the Court to allow plaintiff to base her claim on a request to not work
back-to-back 12.5-hour shifts, but to prohibit her from basing her claim on a request to not do so
within a four-day work period. Defendant’s hair-splitting runs counter to the liberal construction
which the Court applies to pretrial orders. Defendant cannot argue that it was unduly surprised by
this miniature nuance in plaintiff’s claims.


                                                -21-
         Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 22 of 27




        The ADA prohibits discrimination against any individual who “has opposed any act or

practice made unlawful by [the ADA] or because such individual made a charge, testified, assisted,

or participated in any manner in an investigation, proceeding, or hearing under [the ADA].” White,

2019 WL 2085671, at *13 (quoting 42 U.S.C. § 12203(a)). If plaintiff relies on circumstantial

evidence to prove her ADA retaliation claim, the Court applies the framework from McDonnell

Douglas, 411 U.S. 792 (1973). Id. Under this framework, plaintiff must first establish a prima

facie case of retaliation. Foster v. Mtn. Coal Co., LLC, 830 F.3d 1178, 1186 (10th Cir. 2016). If

she does so, the burden shifts to defendant to articulate legitimate, nonretaliatory reasons for its

actions. Id. If it does so, the burden shifts back to plaintiff to show that defendant’s proffered

reasons were pretextual for retaliation. Id.

        Here, defendant asserts that as a matter of law, (1) plaintiff has not established a prima

facie case of retaliation, (2) it had legitimate, nonretaliatory reasons for its actions and (3) those

reasons were not pretextual for retaliation.

               1.      Prima Facie Case

        Defendant asserts that as a matter of law, plaintiff has not established a prima facie of

retaliation.

        To establish a prima facie case of retaliation under the ADA, plaintiff must show that

(1) she engaged in a protected activity, (2) she “was subjected to an adverse employment action

subsequent to or contemporaneous with the protected activity” and (3) “there was a causal

connection between the protected activity and the adverse employment action.” Id.

        Here, defendant asserts that plaintiff has not established a causal connection between her

accommodation requests and the adverse employment actions at issue. Specifically, defendant

argues that the record does not contain any evidence that plaintiff’s requests caused the adverse




                                                -22-
        Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 23 of 27




employment actions, and that the Court cannot infer causation based on temporal proximity.

Defendant points out that it received plaintiff’s first accommodation request (for a chair) in

February of 2017 and her second accommodation request (for a schedule change) in September of

2017, but it did not take the adverse employment actions at issue until February 13, 2018 (Second

Written coaching), March 17, 2018 (Third Written coaching) and July 2, 2018 (termination).

       The record creates a genuine issue of material fact whether plaintiff’s accommodation

requests caused the adverse employment actions at issue. Like the Court explained above with

respect to plaintiff’s discrimination claims, the record contains other evidence of causation, so the

lack of temporal proximity between plaintiff’s accommodation requests and the adverse

employment actions does not entitle defendant to judgment as a matter of law.

       Defendant received plaintiff’s first accommodation request in February of 2017.

Beginning on June 21, 2017, she was on medical leave for approximately three months, during

which Magee called and texted plaintiff on multiple occasions to ask when she would return to

work, and her coworkers informed her that Magee was angry and frustrated that she had not

returned. As the Court explained above, when plaintiff did return, Magee met her almost

immediately with increased oversight, heavier scrutiny and general hostility.                    On

September 29, 2017 — approximately two weeks after returning — Magee issued plaintiff her

First Written coaching. Defendant then disciplined plaintiff again on February 13, 2018 (Second

Written coaching) and March 17, 2018 (Third Written coaching), and ultimately fired her on

July 2, 2018.

       In sum, after receiving plaintiff’s accommodation requests in February of 2017 and

September of 2017, defendant disciplined her three times until it ultimately fired her on

July 2, 2018. To put defendant’s actions into perspective, it had only disciplined plaintiff once




                                                -23-
         Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 24 of 27




over the course of approximately ten years, but after receiving plaintiff’s accommodation requests,

it did so four times in a little over a year. This evidence creates a genuine issue of material fact

whether plaintiff’s accommodation requests caused the three adverse employment actions at issue.

                2.      Legitimate, Nonretaliatory Reasons

         As the Court explained above, once plaintiff establishes a prima facie case of retaliation,

the burden shifts to defendant to articulate a legitimate, nonretaliatory reason for its actions.

Foster, 830 F.3d at 1186. Here, defendant asserts that plaintiff’s coachings and termination were

based on a variety of performance issues. Specifically, (1) as noted in the Second Written

coaching, over a six week period, the pharmacy had failed five times to submit weekly accuracy

results and had failed three times to submit weekly plans-of-action; (2) as noted in the Third

Written coaching, plaintiff had not completed pharmacist training or prepared for point-of-care

testing; and (3) as noted in her termination documents, plaintiff failed to prepare the pharmacy for

inventory inspection.

         Plaintiff does not dispute that if true, these are legitimate, nonretaliatory reasons for the

adverse employment actions in question. Defendant has satisfied its burden of production on this

issue.

                3.      Pretext

         Defendant asserts that as a matter of law, plaintiff has not shown that defendant’s

legitimate, nonretaliatory reasons for the adverse employment actions at issue were pretextual. As

the Court explained above, once defendant proffers legitimate, nonretaliatory reasons for its

actions, the burden shifts back to plaintiff to show that defendant’s reasons are merely pretextual

for retaliation. Id. Plaintiff can establish pretext by showing that defendant’s proffered reasons

are “so incoherent, weak, inconsistent or contradictory that a rational factfinder could conclude the




                                                 -24-
        Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 25 of 27




reason[s] [are] unworthy of belief.” Isom v. Midwest Div.-OPRMC, LLC, No. 13-2602-RDR,

2015 WL 93618, at *6 (D. Kan. Jan. 7, 2015).

        Based on the evidence that the Court has detailed above, defendant is not entitled to

judgment as a matter of law on this issue. On this record, a reasonable jury could find that

defendant’s legitimate, nonretaliatory reasons for its actions (performance issues) were a pretext

for retaliation. Because the record creates a genuine issue of material fact, the Court overrules

defendant’s motion on this issue.

II.     FMLA Retaliation Claim

        Plaintiff claims that her medical leave from June 21 to September 14, 2017 was the reason

defendant issued her First, Second and Third coachings and later terminated her employment.11

Defendant asserts that it is entitled to summary judgment on plaintiff’s claim that it retaliated

against her for taking medical leave.

        Under the FMLA, an employer may not “discharge or in any other manner discriminate

against any individual for opposing any practice made unlawful by [the FMLA].” Dewitt v. Sw.

Bell Tel. Co., 845 F.3d 1299, 1318 (10th Cir. 2017) (citing 29 U.S.C. § 2615(a)(2)). The Tenth

Circuit has “construed this provision of the FMLA as creating a retaliation theory of recovery.”

Id. (citations omitted). To determine whether defendant retaliated against plaintiff in violation the

FMLA, the Court applies the burden-shifting analysis from McDonnell Douglas, 411 U.S. 792

(1973). Id. Under this analysis, plaintiff bears the initial burden of establishing a prima facie case

of retaliation. Id. If she does so, the burden shifts to defendant to offer a legitimate, nonretaliatory




        11
             Unlike with the ADA claims, defendant does not argue that plaintiff cannot base
her FMLA claims on the First Written coaching.


                                                 -25-
         Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 26 of 27




reason for its actions. Id. at 1319. If it does so, the burden shifts back to plaintiff to show that

defendant’s proffered reason is pretextual for retaliation. Id.

        Here, defendant asserts that (1) plaintiff has not established a prima facie case of retaliation,

(2) it had legitimate, nonretaliatory reasons for its actions and (3) those reasons were not pretextual

for retaliation.

        A.         Prima Facie Case

        Defendant asserts that as a matter of law, plaintiff has not established a prima facie of

retaliation under the FMLA with respect to the Second and Third Written coachings and the

termination of her employment.12

        To establish a prima facie case of retaliation under the FMLA, plaintiff must show that

(1) she engaged in protected activity, (2) defendant took an action that a reasonable employee

would have found materially adverse and (3) “there exists a causal connection between the

protected activity and the adverse action.” Id. at 1318.

        Here, defendant asserts that plaintiff has not established a causal connection between her

medical leave and the Second and Third Written coachings and the termination of her employment.

Specifically, defendant argues that the record does not contain any evidence that plaintiff’s leave

caused these adverse employment actions, and that the Court cannot infer causation based on

temporal proximity.       Defendants points out that plaintiff returned from medical leave on

September 14, 2017, and that it did not issue the Second Written coaching until five months later,

on February 13, 2018, the Third Written coaching six months later, on March 17, 2018, and it did

not terminate her employment until July 2, 2018.




        12
              Defendant does not challenge plaintiff’s prima facie case with respect to her First
Written coaching.


                                                  -26-
        Case 2:18-cv-02636-KHV Document 37 Filed 04/23/20 Page 27 of 27




       The record creates a genuine issue of material fact whether plaintiff’s medical leave caused

the adverse employment actions at issue. On the record evidence, a reasonable jury could find that

plaintiff’s medical leave caused all four adverse employment actions.

       B.      Legitimate, Nonretaliatory Reasons And Pretext

        Defendant asserts that as a matter of law, it had legitimate, nonretaliatory reasons for its

actions and that those reasons were not pretextual for retaliation. In support, defendant does not

offer any further argument, but instead refers the Court to its previous arguments regarding pretext

under the ADA retaliation claim. Because the Court already rejected those arguments, it does not

address them again here. For the reasons above, the record creates a genuine issue of material fact

whether defendant’s proffered reasons for the adverse employment actions at issue (performance

issues) were pretextual for retaliating against plaintiff for taking medical leave. The Court

therefore overrules defendant’s motion on this issue.

       IT IS THEREFORE ORDERED that Defendant’s Motion For Summary Judgment

(Doc. #27) filed December 2, 2019 is SUSTAINED in part. The Court grants defendant judgment

as a matter of law on plaintiff’s ADA claims which are based on her First Written coaching, and

her failure to accommodate claims which are based on her request for a chair and automatic

shutters. The Court overrules defendant’s motion on all other issues.

       Dated this 23rd day of April, 2020 at Kansas City, Kansas.

                                                      s/ Kathryn H. Vratil
                                                      KATHRYN H. VRATIL
                                                      United States District Judge




                                               -27-
